Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 1 of 20 PageID 3232




                    UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF FLORIDA

                        Case No: 6:20-cv-1240-Orl-WWB-EJK

  STATE FARM MUTUAL AUTOMOBILE
  INSURANCE COMPANY, and STATE
  FARM FIRE AND CASUALTY
  COMPANY,

              Plaintiffs,
  vs.

  COMPLETE CARE CENTERS, LLC,
  F/K/A INTEGRATIVE PHYSICAL
  MEDICINE HOLDING, LLC,
  MARC G. OTT, and BRET G.
  SCHEUPLEIN,

           Defendants.
  ______________________________________/

    PLAINTIFFS STATE FARM MUTUAL AUTOMOBILE INSURANCE
    COMPANY AND STATE FARM FIRE AND CASUALTY COMPANY’S
    MEMORANDUM OF LAW REGARDING DEFENDANT COMPLETE
           CARE CENTERS, LLC’S CLAIM OF PRIVILEGE


        Plaintiffs State Farm Mutual Automobile Insurance Company and State

  Farm Fire and Casualty Company (“Plaintiffs”), by and through undersigned

  counsel, and pursuant to the Court’s April 9, 2021 Order [ECF No. 107], submit

  their Memorandum of Law regarding Defendant Complete Care Centers, LLC’s

  (“Complete Care”) claim of privilege, and state:




                                           1
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 2 of 20 PageID 3233




                                 INTRODUCTION

        The only issue pending with the Court is whether the attorney-client

  privilege applies to a training video that Complete Care created for its employees

  and independent contractors that reflects instructions regarding the provision of

  health care services for patients who are represented by the law firm Morgan &

  Morgan (the “Morgan & Morgan Patient Guidelines”). The attorney-client privilege

  only applies to a communication between lawyer and client. See Fla. Stat. § 90.502.

  The Morgan & Morgan Patient Guidelines, however, is not a communication

  between lawyer and client because Complete Care is not a client of Morgan &

  Morgan and the Morgan & Morgan Patient Guidelines is a training video created

  by Complete Care.

        This is precisely why Complete Care’s reliance on Worley v. Cent. Fla. Young

  Men’s Christian Ass’n, Inc., 228 So. 3d 18 (Fla. 2017) is misplaced. Worley

  involved the narrow issue of whether the attorney-client privilege protects a

  plaintiff in a personal injury case from disclosing whether he or she was referred

  to a treating physician by counsel. See Worley, 228 So. 3d at 20. The Florida

  Supreme Court answered in the affirmative and held “whether the plaintiff’s

  attorney requested that the client see a certain doctor requires the plaintiff to

  disclose a part of a communication that was held between the plaintiff and

  attorney[.]” Worley, 228 So. 3d at 25.

        The facts presented here are the polar opposite of those in Worley. Worley

  involved a personal injury claim, whereas here the Plaintiffs are seeking to recover

                                           2
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 3 of 20 PageID 3234




  more than $13.7 million paid on unlawful and fraudulently submitted insurance

  claims presented by Defendants. Nor are Plaintiffs seeking to discover who

  referred the patients whose claims are at issue in this case to Complete Care.

  Rather, Plaintiffs seek to discover a training video utilized to treat patients.

  Moreover, Plaintiffs are not seeking this the video to establish the collateral issue

  of bias of the testifying treating provider, which is why the discovery was sought in

  Worley. Instead, Plaintiffs seek this video to determine whether Defendants

  treated patients differently if they were represented by Morgan & Morgan in order

  to maximize the recovery of insurance benefits from Plaintiffs. As this Court is

  aware, the predetermined treatment of Complete Care’s patients is a central issue

  in this case and the potentially different way those that were represented by a

  particular law firm were treated is clearly discoverable.

        For the reasons set forth below, the Court should overrule Defendants’ claim

  of privileged and order Complete Care to produce the Morgan & Morgan Patient

  Guidelines.

                             PROCEDURAL HISTORY

        On September 4, 2020, Plaintiffs served the First Request for Production on

  Complete Care, a copy of which is attached as Exhibit A. Request No. 4 sought

  the following documents from Complete Care: “[a]ll handbooks, manuals,

  instructions, guidelines, policies, procedures, conferences, sessions or training

  documents provided to employees and/or independent contractors of the

  Complete Care Entities.” Id. Complete Care withheld the Morgan & Morgan

                                           3
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 4 of 20 PageID 3235




  Patient Guidelines, a training video created by Complete Care for its employees

  and independent contractors, under the claim of the attorney-client privilege. See

  Exhibit B (Complete Care’s March 4, 2021 Update Privilege Log).

         On February 23, 2021 and March 4, 2021, the Parties held two

  teleconferences to discuss Complete Care’s claims of privilege. Despite these

  efforts, the Parties could not reach an agreement regarding the documents

  withheld by Defendants under a claim of privilege, including the Morgan & Morgan

  Patient Guidelines. Defendants failed to move for a protective order as required by

  the Court’s Standing Order on Privilege within 14 days of the Parties’ March 4, 2021

  teleconference.1 This necessitated the filing of Plaintiffs’ Short Form Motion to

  Compel the Production of Documents from Complete Care [ECF No. 96] (the

  “Motion to Compel”), which was filed on March 31, 2021 and sought to compel the

  production of the Morgan & Morgan Patient Guidelines.

         Following a hearing on April 8, 2021, the Court took the Motion to Compel

  under advisement as to Complete Care’s claim of privilege with regard to the

  Morgan & Morgan Patient Guidelines and directed:




  1Complete Care’s failure to move for a protective order as required by the Standing Order on
  Privilege, to which “[t]he Court expects strict adherence,” undermines any claim Complete Care
  established a prima facie case to support its claim of privilege, a burden which Complete Care
  carries. See Robles v. GEICO Indem. Co., No. 8:19-CV-1293-T-60AAS, 2020 WL 3895475, at *4
  (M.D. Fla. July 10, 2020) (recognizing “[t]he burden of establishing the attorney-client privilege
  rests on the party claiming it.”). Had Complete Care complied with the Standing Order on
  Privilege, it would have been required to submit “a memorandum of law discussing the elements
  of each privilege asserted” and “an appendix containing ‘affidavits, deposition testimony, other
  sworn statements or other evidence’ upon which [Complete Care] relies to support each element
  of each asserted privilege in dispute.”
                                                  4
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 5 of 20 PageID 3236




             Complete Care to provide the SF Plaintiffs with an updated privilege
              log with a more complete description of the Morgan & Morgan Patient
              Guidelines on or before April 12, 2021.2

             Complete Care to submit the Morgan & Morgan Patient Guidelines to
              chambers for an in camera review on or before April 22, 201.

             Plaintiff to submit briefing addressing Complete Care’s claim of
              privilege, including the following cases raised by Complete Care
              during the April 8, 2021 hearing: Worley v. Cent. Fla. Young Men’s
              Christian Ass’n, Inc., 228 So. 3d 18 (Fla. 2017); Bellezza v. Menendez,
              273 So. 3d 11 (Fla. 4th DCA 2019); Gulfcoast Spine Inst., LLC v.
              Walker, No. 2D19-4220, 2021 WL 403905 (Fla. 2d DCA Feb. 5, 2021);
              Orthopedic Ctr. of S. Fla. v. Sode, 274 So. 3d 1127 (Fla. 4th DCA 2019);
              and Angeles-Delgado v. Benitez, 300 So. 3d 263 (Fla. 3d DCA 2019),
              review dismissed sub nom. Angeles-Delgado v. Costa Benitez, No.
              SC19-1600, 2020 WL 710297 (Fla. Feb. 12, 2020).

  See [ECF No. 107] at ¶ 4(c).

                                MEMORANDUM OF LAW

      1. Worley Has No Application to This Case Because Plaintiffs Seek
         Vastly Different Discovery Under Vastly Different Circumstances

         Worley has no application to this case because the facts presented in

  Worley, and the discovery sought, are vastly different than what is presented here.

  In Worley, the plaintiff filed a lawsuit after falling in the parking lot at the Central

  Florida Young Men’s Christian Association, Inc. (“YMCA”). Worley, 228 So. 3d at

  20. The YMCA suspected there was a “cozy agreement” between the plaintiff’s law

  firm—Morgan & Morgan—and her treating physician—Sea Spine Orthopedic

  Institute, Underwood Surgery Center, and Sanctuary Surgical & Anesthesia

  (collectively, “Sea Spine”)—due to the amount of the plaintiff’s medical bills. Id. at


  2A copy of the Privilege Log produced by Complete Care on April 12, 2021 is attached as Exhibit
  C.
                                                5
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 6 of 20 PageID 3237




  20-21. In discovery, YMCA attempted to discover the financial relationship

  between Morgan & Morgan and Sea Spine Orthopedic Institute, both of whom

  were non-parties. Id. at 20. The only relevance this discovery had to the case was

  the collateral issue of bias of the plaintiff’s treating providers.

        The trial court sustained the plaintiff’s objection to a question asked during

  her deposition regarding whether she was referred to Sea Spine by Morgan &

  Morgan. Id. at *21. However, the trial court ordered the plaintiff to produce

  documents regarding the financial relationship between Sea Spine and & Morgan

  & Morgan that were sought in YMCA’s supplemental request to produce: 1)

  agreements between Morgan & Morgan and Sea Spine regarding billing for

  patients or client referrals; and 2) the names of all cases where Morgan & Morgan

  referred a client to Sea Spine. Id.

        The plaintiff filed a petition for writ of certiorari with the Fifth District Court

  of Appeal (“Fifth District”). Id. The Fifth District denied the petition and held “that

  it was appropriate for YMCA to ask [the plaintiff] if she was referred to the relevant

  treating physicians by her counsel or her counsel’s firm” and that it “found no error

  regarding the trial court’s order for [the plaintiff] to comply with YMCA’s

  supplemental request to produce.” Id. at 22. The Fifth District also certified conflict

  with Burt v. Government Employees Insurance Co., 603 So. 2d 125 (Fla. 2d DCA

  1992), “to the extent that it holds that the disclosure of a referral of a client by an

  attorney to a healthcare provider is always protected by attorney-client privilege.”

  Id.

                                              6
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 7 of 20 PageID 3238




         The Florida Supreme Court quashed the decision of the Fifth District and

  approved the decision of the Second District Court of Appeal (“Second District”) in

  Burt, holding the question of whether attorney referred client to a particular

  physician was protected by the attorney-client privilege. Id. at 20. The Florida

  Supreme Court rejected YMCA’s argument that a lawyer’s referral of a client to a

  treating physician is an underlying fact and not a communication.3 Id. at 25. The

  Florida Supreme Court reasoned:

         [W]hether the plaintiff’s attorney requested that the client see a
         certain doctor requires the plaintiff to disclose a part of a
         communication that was held between the plaintiff and attorney, and
         we resist any attempts to separate the contents of communications to
         distinguish “facts” from privileged information.

  Id.

         Next, the Florida Supreme Court held YMCA’s supplemental request to

  produce, which was directed to Morgan & Morgan in an effort to establish the

  existence of a referral relationship between Morgan & Morgan and Sea Spine, was

  unduly burdensome. Id. at 25. In reaching this decision, the Florida Supreme Court

  balanced the damages sought in the case—$66,000—with the cost of compliance

  with the Court’s order—200 hours of attorney review at a cost of $94,010. Id. At

  25-26.

         The Florida Supreme Court also held the financial relationship between a

  plaintiff’s law firm and the plaintiff’s treating physician is not discoverable. See id.


  3 Justice Polston in his Dissenting Opinion, however, found a lawyer’s referral of a client to a
  treating medical provider is not protected by the attorney client privilege because the referral “is
  for the purpose of the client’s medical care, not in furtherance of legal services.” Id. at 26-27.
                                                   7
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 8 of 20 PageID 3239




  at 22-24. The Florida Supreme Court did not hold the financial relationship was

  privileged. Rather, the Florida Supreme Court held that district courts which

  allowed this type of discovery misapplied Allstate Insurance Company v. Boecher,

  733 So. 2d 993 (Fla. 1999), which held a party may obtain discovery from an

  opposing party regarding the opposing party’s relationship with an expert. Id. at

  22-23. The Florida Supreme Court found “the relationship between a law firm and

  a plaintiff’s treating physician is not analogous to the relationship between a party

  and its retained expert.” The Florida Supreme Court also found discovery of a

  financial relationship between a plaintiff’s law firm and the plaintiff’s treating

  physician would invade the attorney-client privilege because courts which have

  allowed this type of discovery require a threshold showing of a referral

  relationship. Id. at 24.

        As discussed below, Worley has no application to this case for three primary

  reasons: 1) the discovery sought by Plaintiffs is vastly different than the discovery

  sought in Worley; 2) Complete Care does not have standing to raise a claim of

  privilege; and 3) the crime fraud exception to the attorney-client privilege bars any

  claim of privilege. It is well settled that “[b]ecause application of the attorney-client

  privilege obstructs the truth-seeking process, it must be narrowly construed.’”

  Burrow v. Forjas Taurus S.A., 334 F. Supp. 3d 1222, 1233 (S.D. Fla. 2018)

  (quoting MapleWood Partners, L.P. v. Indian Harbor Ins. Co., 295 F.R.D. 550,

  583 (S.D. Fla. 2013)). Thus, the Court should not expand the holding in Worley to

  apply to the vastly different circumstances that are present here.

                                             8
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 9 of 20 PageID 3240




             a. The discovery sought by Plaintiffs here is vastly different
                than the discovery sought by the defendant in Worley

         The discovery sought by Plaintiffs here is entirely different than the

  discovery sought by the defendant in Worley. Plaintiffs have not asked a patient of

  Complete Care to disclose whether he or she was referred there by Morgan &

  Morgan, which was the only issue presented in Worley. Rather, Plaintiffs seek

  the production of training materials that Complete Care created and provided

  to its employees and independent contractors, such as the Morgan & Morgan

  Patient Guidelines. It is undisputed Complete Care is not a client of Morgan &

  Morgan. Thus, the Morgan & Morgan Patient Guidelines do not reflect a

  communication between a lawyer and client.

         Moreover, as United States District Court Magistrate Judge Amanda

  Sansone     recently     recognized,     the    attorney-client      privilege    only    covers

  communications made in furtherance of legal services:4

         Under Florida law, “a client has a privilege to refuse to disclose, and to
         prevent any other person from disclosing, the contents of confidential
         communications when such other person learned of the communications
         because they were made in the rendition of legal services to the client.” Fla.
         Stat. § 90.502(2). In other words, the privilege applies to “confidential
         communications made in the rendition of legal services to the client.” S. Bell
         Tel. & Tel. Co. v. Deason, 632 So.2d 1377, 1380 (Fla. 1994) (citing Fla. Stat.
         § 90.502).

  Robles, 2020 WL 3895475 at *4.



  4 For instance, courts have found a settlement statement prepared by a law firm and sent to its
  client is not a privileged communication. See, e.g., State Farm Mut. Auto. Ins. Co. v. Performance
  Orthopaedics & Neurosurgery, LLC, No. 1:17-CV-20028-KMM, Discovery Order, ECF No. 196
  (S.D. Fla. Dec. 6, 2017); State Farm Mut. Auto. Ins. Co. v. Kugler, Case No. 11-80051, Omnibus
  Discovery Order, ECF No. 1008 (S.D. Fla. September 17, 2012).
                                                  9
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 10 of 20 PageID 3241




         The Morgan & Morgan Patient Guidelines purportedly reflect instructions

  communicated to Complete Care by Morgan & Morgan regarding how health care

  services are to be administered at the clinic. Thus, the communications which led

  to the creation of the Morgan & Morgan Patient Guidelines were made in

  furtherance of medical care, not legal services. Moreover, the Morgan & Morgan

  Patient Guidelines appear to be general guidelines, and Complete Care has failed

  to offer any evidence the video relates to any particular patient of Morgan &

  Morgan. Thus, unlike in Worley, there is no “client” who “has a privilege to refuse

  to disclose, and to prevent any other person from disclosing” the Morgan & Morgan

  Patient Guidelines. See Fla. Stat. § 90.502(2).

         Also in contrast to Worley, Plaintiffs do not seek Boecher discovery

  regarding the extent of the relationship between Morgan & Morgan and Complete

  Care.5 Significantly, Plaintiffs seek Complete Care’s training materials, and there

  is no indication the Morgan & Morgan Patient Guidelines otherwise reflect the

  number of patients who have been referred to Complete Care by Morgan &

  Morgan. Nor is the Boecher discovery at issue in Worley applicable here. This is

  not a personal injury case and Morgan & Morgan does not represent Complete Care

  in this action. Rather, Plaintiffs seek the Morgan & Morgan Patient Guidelines

  because it is relevant to a central issue in this case—Defendants’ predetermined



  5 Although Plaintiffs have not propounded Boecher discovery, Defendants’ privilege log provides
  that the Morgan & Morgan Patient Guidelines addresses letters of protection. See Exhibit C at
  DFS RESP 0042619. Worley expressly permits discovery regarding the treating physician’s use of
  letters of protection. See Worley, 228 So. 3d at 23-24.
                                                10
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 11 of 20 PageID 3242




  treatment of patients, which was designed and carried out to enrich Defendants by

  exploiting patients’ No-Fault Benefits. See [ECF No. 1] at ¶¶ 8-10 and 61-130. If the

  Morgan & Morgan Patient Guidelines reflect preset instructions that control the

  provision of health care services for patients who are represented by Morgan &

  Morgan then the video is clearly discoverable because it undermines any claim

  Complete Care administered treatment based on the individual needs of each

  patient. Thus, Plaintiffs are not required to make a threshold showing of a referral

  relationship, which the Court in Worley found was privileged, in order to establish

  its entitlement to the Morgan & Morgan Patient Guidelines.

        Finally, the Court in Worley also found the discovery regarding the financial

  relationship between Morgan & Morgan and Sea Spine was unduly burdensome

  because the cost of compliance well exceeded the damages sought by the plaintiff

  in the case. See Worley, 228 So. 3d at 25-26. Here, in contrast, Plaintiffs seek the

  production of a single video that is known to Complete Care and disclosed in its

  privilege log. There simply is no burden in producing the Morgan & Morgan

  Patient Guidelines.

           b. Complete Care does not have standing to raise a claim of
              privilege

        In Worley, the claim of privilege was raised by the plaintiff, a client of

  Morgan & Morgan. See Worley, 228 So. 3d at 20-21. Here, the claim of privilege

  was raised by Complete Care. Complete Care, however, does not have standing to

  claim privilege. Florida Statutes § 90.502 expressly limits who may claim the

  attorney-privilege to five discrete categories of persons:
                                           11
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 12 of 20 PageID 3243




        The privilege may be claimed by:
              (a) The client.
              (b) A guardian or conservator of the client.
              (c) The personal representative of a deceased client.
              (d) A successor, assignee, trustee in dissolution, or any similar
              representative of an organization, corporation, or association or
              other entity, either public or private, whether or not in
              existence.
              (e) The lawyer, but only on behalf of the client. The lawyer’s
              authority to claim the privilege is presumed in the absence of
              contrary evidence.

  Fla. Stat. § 90.502(3).

        Complete Care does not contend it is a client of Morgan & Morgan, and

  Complete Care is certainly not a law firm. See Fla. Stat. § 90.502(3)(a) and (e). Nor

  has Complete Care offered any evidence that it is guardian, conservator, or

  personal representative of a client of Morgan & Morgan. See Fla. Stat. §

  90.502(3)(b)-(c). Finally, Florida Statutes § 90.502(3)(d) does not provide a basis

  for standing because it only applies to a client who is a “organization, corporation,

  or association or other entity.” Significantly, Florida Statutes § 90.502(3) does not

  include a parallel provision for clients who are individuals, such as the clients of

  Morgan & Morgan pursuing personal injury claims.

           c. The crime fraud exception bars any claim of privilege

        Finally, in Worley, the Court found none of the exceptions to the attorney-

  client privilege applied. See Worley, 228 So. 3d at 25. Here, in contrast, the crime

  fraud exception to the attorney-client privilege bars any claim of privilege:

        (4) There is no lawyer-client privilege under this section when:
        (a) The services of the lawyer were sought or obtained to enable or aid
        anyone to commit or plan to commit what the client knew was a crime
        or fraud.
                                           12
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 13 of 20 PageID 3244




  Fla. Stat. § 90.502(4)(a).

        Plaintiffs allege Defendants submitted claims to Plaintiffs that were

  fraudulent, and thus unlawful and non-compensable because Defendants

  subjected patients to services that were performed pursuant to the Predetermined

  Treatment Plan. See [ECF No. 1] at ¶¶ 1, 8-12, 61-130. The Predetermined

  Treatment Plan was designed and carried out to enrich Defendants by exploiting

  patients’ insurance benefits, not because such served were medically necessary. Id.

  at 8-9. If Morgan & Morgan communicated instructions that predetermined or

  even suggested how medical services would be administered by Complete Care to

  its clients in a manner that was fraudulent or unlawful then no privilege would

  apply as it enabled or aided Defendants’ scheme. See Fla. Stat. § 90.502(4)(a).

     2. Bellezza Is Inapposite for the Same Reasons as Worley

        Bellezza is inapposite here for the same reasons as Worley. Indeed, Bellezza

  involved a straightforward application of Worley in a case that presented facts

  which were virtually identical to Worley. In Bellezza, the plaintiff filed a personal

  injury action following an automobile accident. The defendants sought to discover

  the financial relationship between the plaintiff’s attorney and his treating

  physicians. See Bellezza v. Menendez, 273 So. 3d at 12. Before the Florida Supreme

  Court issued its decision in Worley, the trial court ordered the plaintiff to produce

  documents regarding the financial relationship between his attorney and various

  treating physicians, including payments by the plaintiff's attorney’s firm to the

  treating physicians over five years and letters of protection between the same. Id.

                                           13
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 14 of 20 PageID 3245




  at * 15. Moreover, at trial, defendants were permitted to ask the plaintiff who

  referred him to his treating chiropractor and orthopedist. See id. at 13. The plaintiff

  did not remember who referred him to either doctor, but his cousin testified that

  the plaintiff told him his attorney referred him to his treating physicians. Id.

         Following trial, the plaintiff appealed an adverse final judgement, arguing

  the trial court erred in admitting attorney-client privileged evidence.6 Id. at 12. The

  Fourth District Court of Appeal (“Fourth District”) reversed the trial court and

  remanded for a new trial. The Fourth District held that post-Worley, the discovery

  sought by the defendants was “no longer permitted as it violates attorney-client

  privilege.” Id. at *15.

         Bellezza is entirely distinguishable from this case. Plaintiffs do not seek to

  discover whether any particular patient of Complete Care was referred to it by the

  patient’s attorney, but rather seek training documents that Complete Care

  provided to employees and independent contractors. Nor do Plaintiffs seek

  Boecher discovery, which as the Florida Supreme Court recognized in Worley

  requires a threshold showing of a referral relationship between the law firm and

  the treating physician. See Worley, 228 So. 3d at 22.

      3. Gulfcoast Spine Institute, Orthopedic Center of South Florida,
         and Angeles-Delgado Did Not Involve a Claim of Attorney-Client
         Privilege and Thus, Have No Application to This Case




  6 The plaintiff also asserted the trial court erred in excluding evidence that the defendants’ law
  firm also referred clients to the plaintiff’s treating physicians. Id. at 12. The Fifth District found
  this issue was moot. Id.
                                                   14
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 15 of 20 PageID 3246




        Gulfcoast Spine Institute, Orthopedic Center of South Florida, and Angeles-

  Delgado have no application because the discovery in these cases were not subject

  to a claim of the attorney-client privilege, which is the only issue pending with the

  Court here. As discussed below:

      In Gulfcoast Spine Institute, the non-party opposing discovery asserted a
       claim of trade secret and confidential proprietary information. Gulfcoast
       Spine Inst., LLC, 2021 WL 403905 at*2.

      In Orthopedic Center of South Florida, the non-party opposing discovery
       asserted the discovery was prohibited by Florida Rule of Civil Procedure
       1.280(b)(5)(A)(iii), which limits discovery from experts. Orthopedic Ctr. of
       S. Fla., 274 So. 3d at 1129.

      In Angeles-Delgado, the defendants in an automobile negligence case
       asserted Boecher discovery (i.e., discovery regarding the opposing party’s
       relationship with an expert) was prohibited by Worley. Angeles-Delgado v.
       Benitez, 300 So. 3d at 264.

           a. Gulfcoast Spine Institute

        In Gulfcoast Spine Institute, which involved a personal injury action arising

  from an automobile accident, the defendant sought billing and financial

  information in discovery from three non-party medical providers who treated the

  plaintiff: Gulf Coast Spine Institute, LLC; BioSpine Institute, LLC; and Avion

  Anesthesia (collectively “BioSpine”):

        [The Defendant] sought any and all documentation reflecting
        BioSpine's methodology for determining its pricing; its methodology
        for using CPT codes; contracts it had reached with private insurers; its
        realization rates from different categories of patients; and its
        overhead costs for medical equipment, personnel, procedures, and
        facilities. Although some of the requests were limited to [the Plaintiff],
        many were not. For example, in addition to requesting all of her
        documentation, [the defendant] also sought documentation for all
        other patients who received the same procedures from BioSpine
        during any time from the prior three years.

                                           15
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 16 of 20 PageID 3247




  Gulfcoast Spine Inst., LLC, 2021 WL 403905 at*1 (footnote omitted). BioSpine

  opposed the discovery on the grounds it sought trade secrets and confidential

  proprietary information. Id. at *2.

        The trial court directed BioSpine to produce a redacted version of its

  contract with Blue Cross Blue Shield subject to a confidentiality agreement to be

  determined subsequently, BioSpine’s overhead costs for the procedures performed

  on the plaintiff, BioSpine’s realization rates from patients in litigation versus

  patients not in litigation, and BioSpine’s methodology for setting charges for each

  CPT code involved in the plaintiff’s treatment. Id. BioSpine then sought a writ of

  certiorari quashing the trial court’s discovery order. Id. at *1.

        The Second District granted the petition for a writ of certiorari and quashed

  the trial court’s discovery order. Id. at *5. The Second District held the trial court

  departed from the essential requirements of law by ordering the production of

  trade secrets—an issue which was not in dispute—“without conducting a balancing

  test, making findings, or implementing protective measures as required by Florida

  law.” Id. Worley was not cited in the Opinion.

            b. Orthopedic Center of South Florida

        In Orthopedic Center of South Florida, the plaintiff brought an action to

  recover for injuries sustained in a bicycle accident. Orthopedic Ctr. of S. Fla., 274

  So. 3d at 1129. In discovery, the plaintiff served a subpoena duces tecum on

  Orthopedic Center of South Florida—the business entity under which the doctor

  who performed a compulsory medical exam of the plaintiff ran his practice—that

                                            16
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 17 of 20 PageID 3248




  sought evidence of the doctor’s potential bias, including the financial relationship

  between the practice and the defendant’s insurance company and law firm. Id.

  Orthopedic Center of South Florida moved for a protective order and asserted most

  of what Plaintiff sought was not proper discovery from the examining doctor, who

  was an expert under Rule 1.280(b)(5)(A)(iii).7 Id. The plaintiff contended the limits

  of Elkins and Rule 1.280(b)(5) do not apply to Orthopedic Center of South Florida

  because it is a corporation, which is not afforded the protections of an expert. Id.

  The trial court ordered Orthopedic Center of South Florida’s representative to

  bring to the deposition “for reference purposes only” documents responsive to nine

  requests included in the subpoena duces tecum. Id. Orthopedic Center of South

  Florida then filed a petition for writ of certiorari and sought to quash the trial

  court’s order. Id. at 1128.

         The Fourth District granted the writ of certiorari relief and quashed the trial

  court’s order for three reasons: 1) the protections from invasive discovery afforded

  to individual experts applies equally to the business entity with which the expert is

  affiliated; 2) the plaintiff used an inappropriate methodology for discovery; and 3)

  the proposed subpoena duces tecum sought unauthorized information. The only

  citation to Worley pertains to the Florida Supreme Court’s recognition that it




  7Rule 1.280(b)(5)(A)(iii) limits the discovery that may be obtained from an expert witness to four
  discrete categories of information and specifically provides “[a]n expert may be required to
  produce financial and business records only under the most un-usual or compelling
  circumstances[.]”
                                                 17
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 18 of 20 PageID 3249




  “adopted rule 1.280(b)(5), which limits discovery from experts who are obviously

  hired by one party.” Id. at 1132 (citing Worley, 228 So. 3d at 22-23).

            c. Angeles-Delgado

        Angeles-Delgado involved a personal injury action arising from an

  automobile accident. See Angeles-Delgado v. Benitez, 300 So. 3d at 263. Like,

  Orthopedic Center of South Florida, the plaintiff sought to obtain information

  about the financial relationships between the defendants’ experts and the

  defendants’ law firm and insurer. Id. The discovery was directed to defendants, but

  sought information in the possession of their experts, lawyers, and insurer, who

  were not parties. Id. at 263-64. The trial court denied the defendants’ motion for

  protective order and granted the plaintiff’s motion to compel. Id.

        The defendants then filed a petition for certiorari and sought to quash the

  trial court’s order. Id. at 263. The defendants argued the trial court’s order was

  contrary to Worley, which they asserted made clear that Boecher discovery (i.e.,

  discovery regarding the opposing party’s relationship with an expert) does not

  apply to non-parties. Id. at 264. The Third District Court of Appeal (“Third

  District”) rejected this argument, recognizing “Worley holds only that the

  attorney-client privilege bars compelled disclosure of whether the plaintiff’s lawyer

  referred the plaintiff to a treating physician.” Id. Thus, the Third District denied

  the petition for writ of certiorari. Id.




                                             18
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 19 of 20 PageID 3250




                                 CONCLUSION

        For the reasons stated above, the Court should overrule Complete Care’s

  claim of attorney-client privilege and order Complete Care to produce the Morgan

  & Morgan Patient Guidelines.


                                          Respectfully submitted,
   Dated: April 22, 2021
                                       By: /s/ David I. Spector
                                          David I. Spector, Trial Counsel
                                          Fla. Bar No. 086540
                                          James J. Duffy
                                          Fla. Bar No. 0068662
                                          HOLLAND & KNIGHT LLP
                                          777 South Flagler Drive, Suite
                                          1900
                                          West Palm Beach, Florida 33401
                                          Telephone: (561) 833-2000
                                          Facsimile: (561) 650-8399
                                          david.spector@hklaw.com
                                          james.duffy@hklaw.com

                                          Attorneys for Plaintiffs




                                        19
Case 6:20-cv-01240-WWB-EJK Document 114 Filed 04/22/21 Page 20 of 20 PageID 3251




                            CERTIFICATE OF SERVICE
          I hereby certify that on April 22, 2021, I electronically filed the foregoing
  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing
  document is being served this day on all counsel of record identified on the attached
  Service List in the manner specified, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or
  Parties who are not authorized to receive electronically Notices of Electronic Filing.



                                         /s/ David I. Spector
                                         DAVID I. SPECTOR
                                         Fla. Bar No. 086540


                                   SERVICE LIST


   BRUCE S. ROSENBERG                       JASON NEIL GOLDMAN
   Rosenberg Law, PA                        Davis Goldman, PLLC
   2835 NW Executive Center Drive           1441 Brickell Avenue, Suite 1400
   Suite 100                                Miami, FL 33131
   Boca Raton, FL 33431                     305-800-6673
   rosenberg@rosenberglawpa.com             Fax: 954/713-2713
                                            jgoldman@davisgoldman.com
   ALEXIS ROSENBERG
   Rosenberg Law, P.A.
   6950 Cypress Road, Suite 107
   Plantation, FL 33317
   (954) 790-6100

   arosenberg@rosenberglawpa.com

   Attorneys for Complete Care Centers,
   LLC, f/k/a Integrative Physical
   Medicine Holding, LLC, Marc G. Ott,
   and Bret G. Scheuplein
  #83654984_v8




                                           20
